     Case 1:17-cr-00350-LAP Document 1365 Filed 08/13/21 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                    Plaintiff,
                                              17 Cr. 350 (LAP)
            -against-
                                                     ORDER
MAMUKA CHAGANAVA,

                    Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Mr. Chaganava’s letter motion

filed August 12, 2021.    (Dkt. no. 1363) (Copy attached).        The

Warden of FCI Fort Dix, or his or her designee, shall respond by

letter no later than September 10, 2021 to Mr. Chaganava’s

allegations regarding inmate Floyd Turner’s illness and death at

the facility.

    The Government is requested to convey this order to the

Warden of FCI Fort Dix.

    SO ORDERED.

Dated:   New York, New York
         August 13, 2021

                                 ____________________________
                                 LORETTA A. PRESKA
                                 Senior United States District Judge
Case 1:17-cr-00350-LAP Document 1365
                                1363 Filed 08/13/21
                                           08/12/21 Page 2
                                                         1 of 5
                                                              4
Case 1:17-cr-00350-LAP Document 1365
                                1363 Filed 08/13/21
                                           08/12/21 Page 3
                                                         2 of 5
                                                              4
Case 1:17-cr-00350-LAP Document 1365
                                1363 Filed 08/13/21
                                           08/12/21 Page 4
                                                         3 of 5
                                                              4
Case 1:17-cr-00350-LAP Document 1365
                                1363 Filed 08/13/21
                                           08/12/21 Page 5
                                                         4 of 5
                                                              4
